Title: To James Madison from William Vans Murray, 23 July 1801
From: Murray, William Vans
To: Madison, James


No. 10.
Sir,
Paris 23 july 1801.
At length they will ratify, but with a declaration in the body of their act that the omission of the second article, and the addition of the new one of limitation, to both of which they will formally assent, are to be considered as an abandonment respectively of the pretentions under that 2d article.
Convinced Sir as I am that nothing better can be gained, & confiding in a liberal judgment in Government upon the situation in which I am placed, I shall exchange upon these terms.
In a very few days I trust that I shall be able to inclose to you the instrument exchanged. I am with sentiments of high respect Sir yr. mo. ob. set. &c &c &c
W. V. Murray.
 

   
   RC (DNA: RG 59, DD, Netherlands, vol. 4). Docketed by Wagner as received 11 Nov.


